As filed with the Securities and Exchange Commission on April 17, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Allot Communications Ltd. (Exact Name of Registrant as specified in its charter) Israel Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 22 Hanagar Street, Neve Ne’eman Industrial Zone B, Hod-Hasharon 45240, Israel Not Applicable (Address of principal executive offices) (Zip Code) 2006 Incentive Compensation Plan (Full title of the Plan) Allot Communications, Inc. 300 TradeCenter, Suite 4680 Woburn, MA 01801-7422 (781) 939-9300 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of communications to: Colin J. Diamond, Esq. White & Case LLP 1155 Avenue of the Americas New York, New York Tel: (212) 819-8200 Fax: (212) 354-8113 Doron Faibish, Adv. General Counsel & Corporate Secretary Allot Communications Ltd. 22 Hanagar Street Hod-Hasharon 45240, Israel Tel/Fax: +972 (9) 762-8419 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ CALCULATION OF REGISTRATION FEE Title of Securities Being Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Ordinary shares, par value NIS 0.10 per share $ $ $ This Registration Statement covers the aggregate number of ordinary shares which may be issued under the 2006 Incentive Compensation Plan.Pursuant to Rule 416, this Registration Statement shall also be deemed to cover an indeterminate number of additional ordinary shares in the event the number of outstanding shares of Allot Communications Ltd. is increased by stock split, stock dividend and/or similar transactions. Pursuant to Rule 457(c) and (h)(1), the proposed maximum offering price per share and the proposed maximum aggregate offering price have been calculated on the basis of the average of the high and low prices ($24.08 and $23.44) of the Registrant’s ordinary shares as quoted on The NASDAQ Global Select Market on April 13, 2012. EXPLANATORY NOTE The purpose of this Registration Statement on Form S-8 (this “Registration Statement”) is for Allot Communications Ltd. (the “Registrant”) to register an additional 1,000,000 Ordinary Shares for issuance under the 2006 Incentive Compensation Plan. In accordance with General Instruction E of Form S-8, the contents of the Registrant’s Registration Statement on Form S-8 (File No. 333-140701), filed with the Securities and Exchange Commission (the “SEC”) on February 14, 2007, are incorporated herein by reference and the information required by Part II is omitted, except as supplemented by the information set forth below. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The Registrant hereby incorporates by reference into this Registration Statement the following documents previously filed with the SEC: (a) the Registrant’s annual report on Form 20-F for the fiscal year ended December 31, 2011 (File No. 001-33129), filed with the SEC on April 17, 2012; and (b) the description of the Registrant’s ordinary shares contained in Item 1 of the Registration Statement on Form 8-A (File No. 001-33129) filed with the SEC on November 3, 2006, including anysubsequent amendment or any report filed for the purpose of updating such description. Item 8.Exhibits The exhibits listed on the exhibit index at the end of this Registration Statement are included in this Registration Statement. 1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Hod Hasharon, Israel on April 17, 2012. ALLOT COMMUNICATIONS LTD. By: /s/ Rami Hadar Name: Rami Hadar Title: Chief Executive Officer and President 2 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that the undersigned officers and directors of Allot Communications Ltd., a company organized under the laws of the State of Israel, do hereby constitute and appoint Rami Hadar and Nachum Falek, and each of them severally, the lawful attorney-in-fact and agent with full power and authority to do any and all acts and things and to execute any and all instruments which said attorney and agent, determine may be necessary or advisable or required to enable said corporation to comply with the Securities Act of 1933, and any rules or regulations or requirements of the SEC in connection with this Registration Statement. Without limiting the generality of the foregoing power and authority, the powers granted include the power and authority to sign the names of the undersigned officers and directors in the capacities indicated below to this Registration Statement, to any and all amendments, both pre-effective and post-effective, and supplements to this Registration Statement, and to any and all instruments or documents filed as part of or in conjunction with this Registration Statement or amendments or supplements thereof, and each of the undersigned hereby ratifies and confirms that all said attorneys and agents, or any one of them, shall do or cause to be done by virtue hereof. This Power of Attorney may be signed in several counterparts. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title of Capacities Date /s/ Rami Hadar Rami Hadar Director, Chief Executive Officer and President (Principal Executive Officer) April 17, 2012 /s/ Nachum Falek Nachum Falek Chief Financial Officer (Principal Financial Officer) April 17, 2012 /s/ Shraga Katz Shraga Katz Chairman of the Board of Directors April 17, 2012 /s/ Yigal Jacoby Yigal Jacoby Director April 17, 2012 /s/ Nurit Benjamini Nurit Benjamini Director April 17, 2012 /s/ Itzhak Danziger Itzhak Danziger Director April 17, 2012 /s/ Steven D. Levy Steven D. Levy Director April 17, 2012 ALLOT COMMUNICATIONS, INC. By: /s/ Rami Hadar Name: Rami Hadar Title: Director, Allot Communications, Inc. United States Representative April 17, 2012 3 EXHIBITS Exhibit Number Description Opinion of Matri, Meiri & Co., Israeli counsel to the Registrant, as to the validity of the ordinary shares (including consent). Consent of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global. Consent of Matri, Meiri & Co., Israeli counsel to the Registrant (included in Exhibit 5.1). Powers of Attorney (included in the signature page to this Registration Statement). 2006 Incentive Compensation Plan (1). Previously filed with the Securities and Exchange Commission on May 7, 2009 as Exhibit 4.10 to the Company’s Form 20-F for the year ended December 31, 2008 (File No. 001-33129) and incorporated by reference herein. 4
